Case 9:20-cv-81205-RAR Document 116 Entered on FLSD Docket 08/09/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

                  ORDER GRANTING RECEIVER’S EXPEDITED MOTION
                      TO APPROVE RETAINED PROFESSIONAL

         THIS CAUSE comes before the Court upon Receiver Ryan K. Stumphauzer’s Expedited

  Motion to Approve Retained Professional [ECF No. 101] (“Motion”), filed on August 6, 2020.

  On August 7, 2020, Defendants Joseph Cole Barleta, L.M.E Family Trust, and Lisa McElhone

  filed a response to the Motion and a “Cross Motion to Have This Court Direct the Receiver to

  Immediately Engage Approximately 70 Skilled, Knowledgeable and Experienced CBSG

  Employees” [ECF No. 106] (“Cross-Motion”). Defendant Dean J. Vagnozzi also filed a Response

  on August 7, 2020 [ECF No. 109] (“Response”). The Court having reviewed the Motion, the

  Cross-Motion, the Response, the Receiver’s Reply [ECF No. 114], and the Reply in Support of

  the Cross-Motion [ECF No. 115] (“Cross-Motion Reply”), and being otherwise fully advised, it is

         ORDERED AND ADJUDGED that the Receiver’s Motion [ECF No. 101] is GRANTED

  and the Cross-Motion [ECF No. 106] is DENIED without prejudice. The Receiver is authorized

  to engage the services of the financial advisor and operational consulting firm described in the

  Motion at the stated hourly rates. At this juncture, the Court is unwilling to direct implementation
Case 9:20-cv-81205-RAR Document 116 Entered on FLSD Docket 08/09/2020 Page 2 of 2



  of the Proposed Action Plan set forth in the Cross-Motion Reply. See Cross-Motion Reply at 7-9.

  However, upon retaining the financial advisor and operational consulting firm described in the

  Motion, the Receiver shall examine the feasibility of implementing some or all of the Proposed

  Action Plan. At the status conference scheduled for August 17, 2020 at 2:30 P.M., the Receiver

  shall advise the Court regarding the feasibility of implementing the Proposed Action Plan

  consistent with the duties the Court imposed on the Receiver. See Order Granting Plaintiff’s

  Urgent Motion to Amend Order Appointing Receiver to Include Litigation Injunction [ECF No.

  56].

         DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of August, 2020.



                                                     _________________________________
                                                     RODOLFO A. RUIZ II
                                                     UNITED STATES DISTRICT JUDGE
  Copies to: Counsel of record




                                           Page 2 of 2
